DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “…the handle portion intersecting the handle portion.” It is not possible for an element to intersect itself, therefore, the claim is deemed indefinite. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841) and Ito (US 2014/0371018).
Regarding claim 1, Verbrugge discloses a power tool (100) comprising: 
a gear case (front of element 105) having a spindle (Fig. 5);
a motor case (back of element 105) connected to a rear end of the gear case (front of element 105) along a longitudinal axis (Figs. 2, 4); 
a motor (185) housed inside the motor case, the motor (185) having a stator (210), a rotor (para. [0043]) rotationally arranged relative to the stator (210), and a fan (200) in rotational connection with the rotor (Fig. 6); and
a power module (170) including a plurality of power switches (190) for driving the motor (185) and a heat sink (195; para. [0039]), the power module (170) being housed in at least one of the motor case (from element of 105) or the handle portion (110) near the rear end of the motor case (Figs. 5, 6) such that rotation of the fan (200) causes air flow (220) to enter through the air intake and flow near the heat sink (195) and through the motor (185; Fig. 5).
Verbrugge fails to disclose a handle portion extending from a rear end of the motor case along the longitudinal axis. 
However, Novotny teaches a handle portion (14) extending from the rear of the motor case (12) along a longitudinal axis (Fig. 1 depicts when the tool is in an 180 degree configuration).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the rear of the motor case of Verbrugge by having provided the extending handle portion, as taught by Ito, in order to manufacture a tool that fit, and therefore be operated, in tight locations.
Verbrugge in view of Novotny fail to disclose at least one air intake arranged at least one of the motor case or the handle portion near the rear end of the motor case.
However, Ito teaches at least one air intake (62) arranged at least one of the motor case (rear of element 2; Fig. 1) or the handle portion near the rear end of the motor case.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the motor case of Verbrugge in view of Novotny by having provided at least one air intake, as taught by Ito, in order to draw external air into the motor housing and heat sink (para. [0084]).
Regarding claim 2, Verbrugge in view of Novotny disclose at least one air exhaust vent (145) disposed near the rear end of the gear case (front of element 105).
Verbrugge in view o Novotny fail to disclose the at least one exhaust vent being axially separated from the at least one air intake by the motor case.
However, Ito teaches the at least one air intake (62) on the motor case (rear of element 2; Fig. 1).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the location of the exhaust vent of Verbrugge in view of Novotny by having provided the location of the air intake, as taught by Ito, in order to draw external air into the motor housing and heat sink and out of the tool (para. [0084]).
Regarding claim 3, Verbrugge discloses a control module (165) disposed within the handle portion (110; Figs. 4-6), the control module (165) configured to control a switching operation of the plurality of power switches (190) to drive the motor (185; para. [0039]).
Regarding claim 4, Verbrugge in view of Novotny disclose the power module (170) located in the handle (110) of the power tool (100; Fig. 1).
Verbrugge in view of Novotny fail to disclose the at least one air intake comprises a pair of generally oblong air intakes disposed around a periphery of the power module.
However, Ito teaches a pair of generally oblong air intakes (62) disposed around a periphery of the tool handle (the air intakes surround the handle on the left and the right side).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the location of the exhaust vent of Verbrugge in view of Novotny by having provided the location of the air intake, as taught by Ito, in order to draw external air into the motor housing and heat sink and out of the tool (para. [0084]).
Regarding claim 8, Verbrugge in view of Novotny and Ito disclose airflow generated by the motor fan passes through the handle portion and the air intake.
Verbrugge in view Novotny and Ito fail to disclose less than 10% of the airflow generated by the motor fan passes through the handle portion and more that 90% of the airflow generated by the motor fan enters through the at least one air intake.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select these values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
6.	Claims 14, 22 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841), Lutz et al. (US 2016/0036089; “Lutz”) and Hollingsworth (US 4,991,472).
Regarding claim 14, Verbrugge discloses a power tool (100) comprising:
a gear case (front of 105) having a spindle (Fig. 5);
a motor case (rear of 105) connected to a rear end of the gear case (Fig. 1); 
a handle portion (110) attached to a rear end of the motor case (Fig. 5); 
a battery receptacle (115) disposed at a rear end of the handle portion (110; Fig. 5); 
a motor (185) housed inside the motor case (Fig. 5), the motor (185) having a stator (210), a rotor rotationally arranged inside the stator (210; para. [0043]), and a fan (200) in rotational connection with the rotor (Fig. 6).
a power module including a plurality of power switches for driving the motor, the power module housed in the handle portion.
Verbrugge fails to disclose a handle portion extending from a rear end of the motor case along the longitudinal axis. 
However, Novotny teaches a handle portion (14) extending from the rear of the motor case (12) along a longitudinal axis (Fig. 1 depicts when the tool is in an 180 degree configuration).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the rear of the motor case of Verbrugge by having provided the extending handle portion, as taught by Ito, in order to manufacture a tool that fit, and therefore be operated, in tight locations.
Verbrugge in view of Novotny fail to disclose the motor produces a maximum power output of at least 1600 watts for driving the spindle.
However, Lutz teaches motor produces a maximum power output of at least 1600 watts for driving the spindle (para. [0007]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the motor of Verbrugge in view of Novotny by having provided the wattage, as taught by Lutz, in order to provide sufficient power to rotate the spindle of the power tool at a higher rpm.
Verbrugge in view of Novotny and Lutz fails to disclose wherein a circumference the motor case around the motor is approximately 1.5 to 2 times greater than a circumference of a gripping area of the handle portion near the end of the handle portion.
However, Hollingsworth teaches a circumference the motor case (31) around the motor (40) is approximately 1.5 to 2 times greater than a circumference of a gripping area of the handle portion (see annotated diagram 1 below) near the end of the handle portion (see annotated diagram 1 below; diagram 1 below depicts the radius of the motor case (31) being double that of the handle portion radius. Due to the circumference equation being C = 2ϖR [Wingdings font/0xE0] R = C/2ϖ. Doubling the radii 2R = 2C/2ϖ, therefore, the circumference would be doubled as well).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the dimensions of Verbrugge in view of Novotny and Lutz by having provided the circumferential rations, as taught by Hollingsworth, in order for the tool to perform with more balance, therefore, allowing the user to handle it with more ease (col. 5 ll. 55-59).
Regarding claim 22, Verbrugge discloses a control module (165) disposed within the handle portion (110; Figs. 4-6), the control module (165) configured to control a switching operation of the plurality of power switches (190) to drive the motor (185; para. [0039]).
Regarding claim 24, Verbrugge discloses the heat sink (195), power circuit board (170) and the motor (185).
Verbrugge fails to discloses the heat sink is oriented between the power circuit board and the motor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to reorient the heat sink and the power circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
7.	Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841), Lutz et al. (US 2016/0036089; “Lutz”) and Hollingsworth (US 4,991,472) as applied to claim 14 above, and in further view of Ullrich et al. (US 2014/0318822; “Ullrich”).
Regarding claim 15, Verbrugge in view of Novotny, Lutz and Hollingsworth disclose the circumference of the motor case (rear of 105) is approximately around 1.2 to 2 times greater than the circumference of the gripping area of the handle portion (110).  
Verbrugge in view of Novotny, Lutz and Hollingsworth fail to teach the circumference of the motor case around the motor is greater than 200 mm and the circumference of the gripping area of the handle portion is approximately 110 mm to 140 mm.
However, Ullrich teaches the gripping area of the handle portion being 140 mm (para. [0009]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the motor case circumference-gripping area circumference ration of Verbrugge in view of Novotny, Lutz and Hollingsworth by having provided a 140 mm circumference gripping area, as taught by Ullrich, in order to permit handler to properly grasp the tool and therefore, performing the operation safely (Furthermore, if the tool of Verbrugge in view of Lutz and Hollingsworth has the ratio a recited, and is modified by a 140 mm circumference, this would place the circumference of the motor case circumference in a range from 210mm-280mm).
Regarding claim 16, Verbrugge in view of Novotny, Lutz, Hollingsworth and Ullrich discloses a trigger assembly (140) disposed within the handle portion (110), where the circumference of the handle portion is 140 mm.
Verbrugge in view of Novotny, Lutz, Hollingsworth and Ullrich fail to disclose the circumference of the handle portion is approximately 150 mm to 180 mm where the trigger assembly is located.
It would have been an obvious matter of design choice to choose this size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841), Lutz et al. (US 2016/0036089; “Lutz”), Hollingsworth (US 4,991,472) and Ullrich et al. (US 2014/0318822; “Ullrich”) as applied to claim 16 above, in further view of Velderman et al. (US 2016/0099590; “Velderman”).
Regarding claim 17, Verbrugge in view of Novotny, Lutz, Hollingsworth and Ullrich disclose a battery receptacle (115) adapted to receive a battery pack (Fig. 5).
Verbrugge in view of Novotny, Lutz, Hollingsworth and Ullrich fail to disclose the battery pack having a maximum nominal voltage of 60V in the battery receptacle.
However, Velderman teaches a battery pack having a maximum nominal voltage of 60V in the battery receptacle (para. [0159]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the battery of Verbrugge in view of Novotny, Lutz, Hollingsworth and Ullrich by having provided the nominal voltage, as taught by Velderman, in order to provide power to the tool and its components (para. [0158]).
9.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841), Lutz et al. (US 2016/0036089; “Lutz”), Hollingsworth (US 4,991,472), Ullrich et al. (US 2014/0318822; “Ullrich”) and Velderman et al. (US 2016/0099590; “Velderman”), as applied to claim 17 above, and in further view of Tadokoro et al. (US 2013/0000934; “Tadokoro”).
Regarding claim 18, Verbrugge in view of Novotny, Lutz, Hollingsworth, Ullrich and Velderman disclose the power tool (100) comprising a battery pack and a handle (110).
Verbrugge in view of Novotny, Lutz, Hollingsworth, Ullrich and Velderman fail to disclose a center of gravity of the power tool, balanced by the weight of the battery pack countered against the weight of the motor case and the field case, is located within the handle portion approximately in-line with the trigger assembly.
However, Tadokoro teaches a center of gravity of the power tool (1), is located within the handle portion (24) approximately in-line with the trigger assembly (26; para. [0076] Fig. 2).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the tool of Verbrugge in view of Novotny, Lutz, Hollingsworth, Ullrich and Velderman by having provided the location of the center of gravity, as taught by Tadokoro, in order to provide the end user with a power tool that is stable when gripped.
10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841), Lutz et al. (US 2016/0036089; “Lutz”) and Hollingsworth (US 4,991,472) as applied to claim 14 above, in further view of Abolhassani et al. (US 7,821,217; “Abolhassani”).
Verbrugge in view of Novotny, Lutz and Hollingsworth disclose a motor producing a maximum torque of at least 30 in-pounds (para. [0054]).
Verbrugge in view of Novotny, Lutz and Hollingsworth fail to disclose the motor produces a maximum speed of at least 8000 RPM. 
However, Abolhassani teaches a motor (10a) with a maximum speed of 17,000 rpm (col. 6 ll. 23-30).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the motor of Verbrugge in view of Novotny, Lutz and Hollingsworth by having provided the maximum speed, as taught by Abolhassani, in order to provide a proper speed for the functioning of the drill.
Allowable Subject Matter
11.	Claims 5-7, 9-13, 20, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, Ito (US 2014/0371018) is the most relevant prior art. 
Ito discloses at least one air intake (62).
Ito fails to disclose the air intakes comprising axial walls.
It would not have been obvious to modify the air intake of Ito with axial walls, due to the air intake of Ito being a small aperture. An axial wall would restrict the flow of air in the invention of Ito. 
Regarding claim 9, Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841) are the most relevant prior art.
Verbrugge discloses the power module (170), and Novotny teaches the handle portion extending along the longitudinal axis. 
The modification would result in the power module being disposed in the handle of Novotny, and said power module being parallel to the longitudinal axis, due to its length and size.
Regarding claim 12, Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841) and Ito (US 2014/0371018).
Verbrugge in view of Novotny disclose the power module disposed in the handle portion. Said power module being parallel to the longitudinal axis.  Ito disclose the air intake disposed on the motor housing.
The resulting tool would not result in at least one air intake radially intersecting a portion of the power module because, the air intake is on the motor housing, whereas, the power module is in the handle portion.
Regarding claim 13, Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841) are the most relevant prior art.
Verbrugge discloses the power module is located within the handle portion. 
It would not have been obvious to relocated the power module to said motor case, due to the internal size restrictions of Verbrugge’s motor case.
Regarding claim 20, Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841) are the most relevant prior art.
Verbrugge discloses the power module. Novotny teaches the intersection of the motor case and the handle portion.
It would not have been obvious to place the power module at the intersection of the motor case and the handle portion due to said intersection containing a large hinge to facilitate rotation of said handle, with respect to the motor housing. The power module would need to be placed lower than the point of intersection of said elements.
Regarding claim 23, Verbrugge et al. (US 2014/0131059; “Verbrugge”) in view of Novotny (US 2003/0200841) are the most relevant prior art.
Verbrugge discloses the power module (170), and Novotny teaches the handle portion extending along the longitudinal axis. 
The modification would result in the power module being disposed in the handle of Novotny, and said power module being parallel to the longitudinal axis, due to its length and size.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI, can be reached on (571)272-4458. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/         Primary Examiner, Art Unit 3731